Citation Nr: 1522433	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 20, 2011 and in excess of 50 percent thereafter.

2. Entitlement to a compensable initial rating for bilateral hearing loss prior to March 7, 2013 and in excess of 10 percent thereafter.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for benign prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington. West Virginia.  The July 2010 rating decision granted service connection for PTSD and bilateral hearing loss and assigned initial ratings of 30 percent and o percent, respectively.  In a May 2013 Decision Review Officer decision, an increased rating of 50 percent was assigned, effective April 20, 2011 for PTSD and an increased rating of 10 percent was assigned, effective March 7, 2013 for bilateral hearing loss.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his August 2013 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge. In December 2014, the Veteran withdrew his request. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  The record reflects that since the last adjudication of the claims by the RO in May 2013, additional, relevant VA treatment records were added to file that were not submitted by the Veteran or his representative.  Therefore, the appeal must be remanded so that a supplemental statement of the case may be issued that considers all evidence of record.

The record reflects that records from the Social Security Administration (SSA) were also received after the May 2013 statement of the case, but the only documents contained in the record are various cover pages for the SSA documents, rather than the records themselves.  Therefore, efforts should be made to locate the SSA records or to obtain additional copies from SSA. 

Finally, the most recent VA examinations for the Veteran's PTSD and hearing loss were performed in March 2013.  Therefore, the Board determines that, as the appeal is being remanded for other reasons, additional VA examinations to assess the current severity of these service-connected disabilities should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Locate the SSA records that were reportedly received in January 2014 and associate them with the claims file or obtain additional copies from SSA. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his PTSD. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail.

3. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.
 
4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
5. After completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




